Citation Nr: 0015741	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-50 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to benefits under the laws administered by 
the Department of Veterans Affairs (VA), except as to health 
care under Chapter 17 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The appellant served on active duty in the Army from February 
27, 1990 to September 16, 1992.

In 1993, the appellant applied for service connection for 
residuals of a back injury resulting from a truck accident 
that occurred in service, for compensation purposes and for 
health care purposes.  In an administrative decision in June 
1995, the regional office found that the appellant's 
separation from service was under dishonorable conditions for 
VA purposes, and that, therefore, he was not entitled to 
compensation for any disability.  He appealed. 

In a June 1998 remand, the Board determined that the issues 
on appeal included whether the appellant's discharge from 
service was under conditions other than dishonorable, and 
whether there was entitlement to service connection for 
residuals of a back injury for the purpose of obtaining 
health care under Chapter 17, United States Code.  The Board 
indicated that the appellant's service medical, 
administrative, and personnel records pertaining to the 
disciplinary actions taken against him were missing, although 
several attempts to find these records had been made.  The 
Board indicated that an additional attempt needed to be made 
to obtain such records.  In addition, the Board stated that 
the regional office needed to adjudicate the question of 
service connection for residuals of a back injury for health 
care purposes.  

Subsequently, another search for the appellant's medical and 
administrative records proved partially successful, as some 
records were found.  In October 1999, the regional office 
determined that the appellant was eligible for health care 
for lumbosacral strain.  In February 2000, the regional 
office determined that the appellant was discharged from 
service under other than honorable conditions.  The case was 
then returned to the Board for appellate review of this 
remaining issue.  



FINDINGS OF FACT

1.  After numerous requests, the regional office has obtained 
sufficient relevant evidence necessary for an equitable 
disposition of the appellant's claim.  

2.  The service records demonstrate that the appellant was 
absent without leave from July 19, 1990 through July 25, 
1990, from May 6, 1991 through June 27, 1991, from 
November 13, 1991 through December 14, 1991, and from June 8, 
1992 through July 30, 1992.

3.  The appellant's DD Form 214 indicates that the appellant 
was separated from service for the good of service in lieu of 
court-martial, under other than honorable conditions.

4.  The veteran's repeated and prolonged periods of absence 
without leave were not committed when the appellant was 
insane, were not excusable, and establish a pattern of 
misconduct throughout the appellant's period of service.  


CONCLUSION OF LAW

The appellant's willful and persistent misconduct led to his 
discharge from service in September 1992, and his discharge 
was under dishonorable conditions, as he was not insane at 
the time of committing these offenses.  38 U.S.C.A. §§ 101, 
5107 (West 1991); 38 C.F.R. § 3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant maintains that the first period of 
absence without leave in 1990 occurred because his car 
malfunctioned and he was unable to return to his base.  He 
indicated that the last period of being absent without leave 
occurred when he believed that he was being discharged for 
medical reasons, and that he was allowed to return home, 
waiting for the paperwork from a physical evaluation board.  
He contends that his absences without leave should be 
excused.  

I.  Background

The regional office has obtained some of the appellant's 
service medical and administrative records.  Medical 
Evaluation Board proceedings in May 1992 indicate that the 
appellant was being considered for discharge from service due 
to acute lumbosacral strain that began in October 1990.  He 
was referred to a Physical Evaluation Board for further 
processing.  The record does not indicate that such 
processing occurred. 

A DD Form 214 shows that the appellant was discharged from 
service for the good of the service, in lieu of court-
martial, and that his service was under other than honorable 
conditions.  

A service administrative record showing assignments indicate 
that the appellant was absent without leave on July 19, 1990 
until he was listed on duty on July 26, 1990.  He was again 
absent without leave on May 6, 1991 until he was listed on 
duty on June 28, 1991.  He was absent without leave on 
November 13, 1991 until he was returned to military duty on 
December 15, 1991.  He was listed as absent without leave on 
June 8, 1992 until he was returned to military control on 
July 31, 1992.  It was noted that he was granted a discharge 
under other than honorable conditions on September 16, 1992.  

A service administrative form listed time lost while on duty 
as follows: absent without leave for a period of seven days 
from July 19, 1990 to July 25, 1990, absent without leave for 
a period of 53 days from May 6, 1991 to June 27, 1991, absent 
without leave for 32 days from November 13, 1991 to 
December 14, 1991, and absent without leave for 53 days for 
the period from June 8, 1992 to July 30, 1992.  The appellant 
was promoted from private E-1 to private E-2 in early 
September 1990 and reduced to private E-1 in February 1992.  

At a hearing at the regional office in August 1995, the 
appellant testified that he was on leave in the summer of 
1990 when his car broke down, and that he was absent without 
leave while his car was being fixed.  He stated that he went 
through the processing procedure for a medical discharge from 
service, and that there was a mix-up relating to where he 
would stay while the processing occurred.  He testified that 
he was informed in June 1992 that it would be a matter of 
days to process his medical discharge, so that he was not 
required to be on the base.  He stated that he received an 
article 15 for being absent without leave in 1991, but that 
he does not remember all of the circumstances relating to 
this absence.  He also stated that he required continued 
treatment for his back pain while he was in service.  

II.  Analysis

VA compensation benefits are not payable unless the period of 
service on which the claim is based was terminated by 
discharge or released under conditions other than 
dishonorable, unless it is found that the person was insane 
at the time of committing the offense or offenses causing 
such discharge.  38 C.F.R. § 3.12.  A discharge or release 
because of willful and persistent misconduct is considered to 
have been issued under dishonorable conditions.  This 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  Discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12.

Reasons which are entitled to be given consideration when 
offered by a claimant for going absent without leave include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The reasons for 
going absent without leave should be evaluated in terms of 
the person's age, cultural background, educational level, and 
judgmental maturity.  38 C.F.R. § 3.312.

In this case, the service administrative records show that 
the appellant was absent without leave for seven days in July 
1990, for 53 days in May and June 1991, for 32 days in 
November and December 1991, and for 53 days in June and July 
1992.  The present medical evidence and other evidence of 
record fails to demonstrate that the appellant was insane at 
the time of these offenses.  Further, a review of the 
appellant's statements fails to demonstrate that there were 
adequate reasons for the length and persistence of such 
periods of being absent without leave.  In this regard, some 
records are missing, but the appellant has testified at his 
hearing that he received judicial punishment on at least one 
occasion in 1991, indicating that military authorities did 
not excuse the periods of being absent without leave.  Also, 
it is clear that his advancement in rank did not proceed 
without some correction due to the type and nature of his 
service and offenses.

The records are sufficient to demonstrate that the appellant 
had several significant periods of absence without leave, 
which are not excusable.  His excuses for these periods are 
incomplete, and simply not credible.  The offenses were 
numerous, repetitious and persistent, and of such a duration 
as to clearly interfere with military duty.  Such significant 
offenses represent a pattern of misconduct which clearly 
justified the appellant's discharge from service.  They 
occurred from near the time that he entered service until the 
time that he was discharged from service.  They were not 
minor, and his service was not otherwise honest, faithful and 
meritorious in view of such persistent, willful misconduct.  

Accordingly, the Board concludes that the appellant's 
discharge from service was under dishonorable conditions due 
to willful and persistent misconduct.


ORDER

The appellant's discharge from service was under dishonorable 
conditions.  The benefit sought on appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

